Judgment, Supreme Court, New York County (Howard Bell, J.), rendered *381May 18, 1995, convicting defendant, after a jury trial, of robbery in the first degree (six counts) and attempted robbery in the first degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 35 years to life, and judgment, same court (Daniel FitzGerald, J.), rendered May 8, 1996, convicting defendant, after a jury trial, of robbery in the first degree (two counts), and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, to run consecutively to the prior sentences, for a total aggregate term of 60 years to life, unanimously affirmed.
The court properly revised its original disposition of defendant’s severance motion by permitting a joint trial of the counts regarding the incidents that occurred on September 19 and September 25, 1993, since proof of each offense would have been material and admissible at the trials of the others (GPL 200.20 [2] [b]). There was extensive evidence linking the two sets of crimes, including fingerprint evidence tending to show that a car stolen by defendant on the first date was used by him to commit further crimes on the second date. In view of the overlapping evidence, the court did not have discretion to order separate trials on the ground of undue prejudice (People v Bongarzone, 69 NY2d 892, 895), and, in any event, defendant was not unduly prejudiced by the joint trial.
Defendant’s speedy trial motion was properly denied. The record supports the court’s findings as to the excludability or includability of the time periods in question. Defendant’s arguments concerning various alleged procedural defects in the People’s answering papers and the court’s resolution of the motion are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Rosenberger, J. P., Williams, Wallach, Saxe and Buckley, JJ.